          Case 4:18-cv-01885-HSG Document 543 Filed 11/05/18 Page 1 of 2


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@fchs.com
7

8    FITZPATRICK, CELLA, HARPER & SCINTO
     1290 Avenue of the Americas
9    New York, New York 10104-3800
     Tel: (212) 218-2100
10   Fax: (212) 218-2200
11   Chris Holland (SBN 164053)
     cholland@hollandlawllp.com
12   Lori L. Holland (SBN 202309)
     lholland@hollandlawllp.com
13   Ethan Jacobs (SBN 291838)
     ejacobs@hollandlawllp.com
14
     HOLLAND LAW LLP
15   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
16   Tel: (415) 200-4980
     Fax: (415) 200-4989
17
     Attorneys for Plaintiffs
18
                                  UNITED STATES DISTRICT COURT
19                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
20

21
                                                           Case No. 4:18-cv-01885-HSG
     IN RE KONINKLIJKE PHILIPS PATENT
22
     LITIGATION                                             AMENDED NOTICE OF MOTION
                                                            FOR PHILIPS’ MOTION FOR LEAVE
23
                                                            TO AMEND ITS INFRINGEMENT
                                                            CONTENTIONS
24
                                                            Date: February 14, 2019
25                                                          Time: 2:00 p.m
                                                            Judge: Hon. Haywood S. Gilliam, Jr.
26                                                           Courtroom: 2
27

28



                                        AMENDED NOTICE OF MOTION
                                         CASE NO. 4:18-CV-1885-HSG
          Case 4:18-cv-01885-HSG Document 543 Filed 11/05/18 Page 2 of 2


1           In the above-captioned matters, as a result of clerical error, Plaintiffs Koninklijke Philips
2    N.V. and U.S. Philips Corp. (“Philips”) previously noticed the hearing date for Philips’ Motion for
3    Leave to Amend its Infringement Contentions for February 14, 2018 at 2:00 p.m. The hearing
4    should have been noticed for February 14, 2019 at 2:00 p.m.
5    AMENDED NOTICE OF MOTION

6           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
7           PLEASE TAKE NOTICE THAT pursuant to Patent L.R. (“Pat. L.R.”) 3-6, Plaintiffs
8    Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips” or “Plaintiffs”) hereby

9    moves for leave to amend its infringement contentions (“ICs”) against HTC, Microsoft, ASUS, Acer,

10   and YiFang (collectively, “Defendants”), as set forth in Exhibits 1-4 attached to the supporting

11   declaration of Jonathan Sharret re: Source Code. This motion is to be heard on February 14, 2019 at

12   2:00 p.m. before the Honorable Haywood S. Gilliam, Jr. in Courtroom 2 of the United States District
13   Court for the Northern District of California, Oakland, California.
14
                                                             Respectfully submitted,
15   Dated: November 5, 2018
                                                             HOLLAND LAW LLP
16
                                                             /s/ Chris Holland
17                                                           Chris Holland (SBN 164053)
                                                             Lori L. Holland (SBN 202309)
18                                                           220 Montgomery Street, Suite 800
                                                             San Francisco, CA 94104
19                                                           Telephone: (415) 200-4980
                                                             Fax: (415) 200-4989
20                                                           cholland@hollandlawllp.com
                                                             lholland@hollandlawllp.com
21
                                                             Attorneys for Koninklijke Philips N.V. and U.S.
22                                                           Philips Corporation
23

24

25

26

27

28


                                                         1
                                         AMENDED NOTICE OF MOTION
                                          CASE NO. 4:18-CV-1885-HSG
